Citation Nr: 1038799	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  95-24 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Dr. J. J-O, Dr. J. J. 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1968, 
including a tour of duty in Vietnam from December 1966 to 
December 1967.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating determination which 
denied the claim of service connection for PTSD on the basis that 
new and material evidence had not been received.  The Veteran 
perfected this issue and the Board, in an August 2000 decision, 
found that new and material evidence had been received and 
reopened the previously denied claim.  The Board remanded this 
matter for further development at that time.  This matter was 
again remanded by the Board in July 2003, February 2006, and July 
2009.

In January 2010, the Board once again remanded this matter for 
additional development and expanded the issue from entitlement to 
service connection for PTSD, to the broader issue of entitlement 
to service connection for a psychiatric disorder, to include 
PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required on his part.


REMAND

In its January 2010 remand, the Board noted that in the July 2009 
remand the Board indicated that the records associated with the 
claims folder in conjunction with an October 2004 memorandum 
demonstrated that the Veteran was in all likelihood exposed to 
incoming mortar fire while stationed at Camp Holloway based upon 
the Operational Reports and the history provided by members of 
other units with regard to incoming mortar attacks.  The Board 
observed that receiving enemy fire could constitute being in 
combat.  As such, at least one of the Veteran's claimed stressors 
could be corroborated.

In the July 2009 remand, the Board requested that the Veteran be 
afforded a VA examination to determine whether he met the 
criteria for a diagnosis of PTSD related to in service combat 
stressors.  In determining whether the Veteran met the criteria 
for PTSD, the examiner was to note that the only verified 
stressor was the Veteran's exposure to incoming enemy fire while 
stationed at Camp Holloway.  Complete detailed rationale was 
requested for any opinion that was rendered.

In the January 2010 remand, the Board noted that the Veteran was 
afforded the requested VA examination in August 2009 and that 
following examination, the examiner provided the following 
answers: Does the Veteran meet the DSM-IV stressor criteria: yes.  
Does the Veteran meet the DSM IV criteria for a diagnosis of 
PTSD: No; Axis I diagnosis of depressive disorder, NOS, nicotine 
dependence.  If any additional disorders have been diagnosed 
explanation of how the symptoms are related to or part of each 
mental disorder: Both conditions are separate entities with 
different pathophysiological mechanisms.  In response to the 
question of whether a medical opinion was requested, the examiner 
stated "no".

The examiner was requested to provide detailed rationale for each 
opinion that was rendered.  The Board noted that such rationale 
was not provided.  The Board further observed that in a section 
marked "PTSD Symptoms" the August 2009 examiner indicated that 
the Veteran had recurrent distressing dreams of the event and had 
difficulty falling asleep but then stated that he had no 
symptoms.  The Board indicated that these statements appeared to 
be contradictory in nature.  The Board also noted that the August 
2009 VA examiner did not address the numerous findings of PTSD 
made in various treatment records, both VA and private, 
throughout the course of the appeal.

As a result, the Board requested that the claims folder be 
returned to the examiner who performed the August 2009 VA 
examination.  After a review of the entire claims folder, the 
examiner was requested to render the following opinions: For each 
psychiatric diagnosis other than PTSD, the examiner was to offer 
an opinion as to whether it is at least as likely as not (e.g., a 
50 percent or greater probability) that the diagnosed disorder 
was etiologically related to the Veteran's period of active 
service.

As it related to the claim of service connection for PTSD, if the 
examiner continued in the belief that the Veteran did not 
currently have a diagnosis of PTSD, he was to provide a detailed 
explanation as to why the Veteran did not currently meet the 
criteria necessary for PTSD.  He was also to provide an 
explanation as to what PTSD symptoms, if any, the Veteran 
currently had.  The examiner was also requested to address the 
numerous findings of PTSD in VA and private treatment records, 
including VA hospitalization records, when providing a detailed 
explanation as to why a diagnosis of PTSD was not warranted.  For 
each psychiatric diagnosis other than PTSD, the examiner was to 
offer an opinion as to whether it was at least as likely as not 
(e.g., a 50 percent or greater probability) that the diagnosed 
disorder was etiologically related to the Veteran's period of 
active service.  

In a February 2010 addendum report, the August 2009 VA examiner 
indicated that he had reviewed the Veteran's claims folder, 
including all the available treatment records and stated that 
after a careful and thorough review of the available evidence, it 
was still his opinion that the Axis I diagnosis was depressive 
disorder, NOS, (by preponderance of evidence).  He again stated 
that the Veteran did not meet the DSM-IV criteria for PTSD.  The 
examiner did indicate that the Veteran's depressive disorder was 
at least as likely as not (50-50 probability) caused by or a 
result of his period of active service.  

While discussing certain treatment records, the examiner did not 
address the numerous findings of PTSD in VA and private treatment 
records, including VA hospitalization records, when providing his 
explanation as to why a diagnosis of PTSD was not warranted.  The 
examiner was required to address these findings as part of the 
prior remand.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), 
the Court held that compliance with remand instructions is 
neither optional nor discretionary.  The Court further held that 
where the remand orders of the Board were not complied with, the 
Board erred as a matter of law when it failed to ensure 
compliance.  As such, the matter must be remanded for compliance 
with the Board's previous request.

Moreover, VA has recently amended its regulations governing 
service connection for PTSD by liberalizing the evidentiary 
standard for establishing the required in-service stressor where 
the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been 
confronted by an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, and the veteran's response to 
the event or circumstance must have involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  75 
Fed. Reg. 39852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)).  

Second, a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, must confirm that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the veteran's symptoms are related to the claimed stressor.  
Id.  Additionally, there must be in the record no clear and 
convincing evidence to the contrary, and the claimed stressor 
must be consistent with the places, types, and circumstances of 
the veteran's service.  Id.

These revised regulations became effective July 13, 2010, and 
apply in cases like the Veteran's which were appealed to the 
Board prior to July 13, 2010, but not decided by the Board as of 
that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 
38 C.F.R. § 3.304(f)).

Accordingly, the case is REMANDED for the following action:

1.  If available, return the claims folder 
to the examiner who performed the August 
2009 VA examination.  After a review of the 
entire claims folder, to include all 
treatment records associated with the 
claims folder subsequent to the February 
2010 examination, the examiner is requested 
to address the following: 

If the examiner continues in his belief 
that the Veteran does not currently have a 
diagnosis of PTSD, he is to provide a 
detailed explanation as to why the Veteran 
does not currently meet the criteria 
necessary for PTSD.  He is also to provide 
an explanation as to what PTSD symptoms, if 
any, the Veteran currently has.  The 
examiner must also address the numerous 
findings of PTSD in VA and private 
treatment records, including VA 
hospitalization records, when providing a 
detailed explanation as to why a diagnosis 
of PTSD is not warranted.  

If, however, upon review of the claims 
folder, including the newly received 
evidence, the examiner now believes that a 
current diagnosis of PTSD is warranted, he 
is asked to render an opinion as to whether 
it is at least as likely as not (fifty 
percent or greater) that: 1) the Veteran 
experienced, witnessed, or was confronted 
by an event or circumstance that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of the Veteran or others, and the 
Veteran's response to that event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror; 2) that the 
claimed stressor is adequate to support a 
diagnosis of PTSD; and 3) that the 
Veteran's symptoms are related to the 
claimed stressor.  

If the August 2009/February 2010 examiner 
is not available, the Veteran should be 
afforded a VA psychiatric examination to 
determine the nature and etiology of any 
current psychiatric diagnoses.  The 
Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file.

All tests and studies deemed necessary by 
the examiner should be performed.  A multi-
axial diagnosis should be rendered.  If the 
examiner believes that the Veteran does not 
currently have a diagnosis of PTSD, he is 
to provide a detailed explanation as to why 
the Veteran does not currently meet the 
criteria necessary for PTSD.  He is also to 
provide an explanation as to what PTSD 
symptoms, if any, the Veteran currently 
has.  The examiner must also address the 
numerous findings of PTSD in VA and private 
treatment records, including VA 
hospitalization records, when providing a 
detailed explanation as to why a diagnosis 
of PTSD is not warranted.  

If the examiner determines that a diagnosis 
of PTSD is warranted, he is asked to render 
an opinion as to whether it is at least as 
likely as not (fifty percent or greater) 
that: 1) the Veteran experienced, 
witnessed, or was confronted by an event or 
circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
Veteran or others, and the Veteran's 
response to that event or circumstance 
involved a psychological or psycho-
physiological state of fear, helplessness, 
or horror; 2) that the claimed stressor is 
adequate to support a diagnosis of PTSD; 
and 3) that the Veteran's symptoms are 
related to the claimed stressor.  A 
complete rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

2.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination, to cooperate 
with the development of his claim, and that 
the consequences for failure to report for 
a VA examination without good cause include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for any ordered 
examination, documentation must be obtained 
that shows that notice scheduling the 
examination was sent to his last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development 
deemed appropriate, the RO/AMC should 
readjudicate the remaining issue on appeal.  
If any benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case containing all pertinent laws and 
regulations and afforded an opportunity to 
respond before the record is returned to 
the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

